Morse, J.
(dissenting). I think the judgment in this case ought to be reversed. It is evident to me that the return of the justice is evasive, and that he did not act fairly towards the defendant. It appears also from his return that he did not tax the costs. The defendant laid down a silver dollar, and requested him to take his costs out of it, and said he was willing to pay the costs to date, but no more. It then became the duty of the justice to tax the costs, and inform the defendant how much they were. Instead of that he went on, retaining jurisdiction, and gave judgment against defendant. The plaintiff was there, with his attorney, directing proceedings, „hile the defendant was without counsel.
It was claimed by defendant in his affidavit for certiorari that he held out three dollars in the open palm of his hand to the justice, and told him he was ready to pay all costs to date, and his fee for the transfer, and that thereupon the counsel for plaintiff spoke, and said:
*499“I object to your honor taking any money, as I intend to show that the court never advised with Mrs. Oakley, and I expect to go on with the case here. All you can do is to enter on your docket that Mr. Dunn tendered the money.”
This the justice denies in his return, but the entry of his docket sent up with his return, and a part thereof, contradicts him. This is the docket entry:
“ Cause called. Parties appear, defendant in person, plaintiff by counsel. Affidavit to transfer suit filed by defendant, and tender of costs made. Denial to the above affidavit filed by the plaintiff. Eosetta Oakley sworn. Testifies that she has never counseled or advised with the said justice of the peace. The defendant refuses to make further proof for removal. Application for removal denied.”
It is very clear to my mind that this docket entry, made at the time of the transaction, is true. The removal was not denied because of a refusal or neglect to pay costs, but because the justice determined, by oral proof in rebuttal of defendant’s affidavit, that he had not advised or counseled plaintiff. This he could not do. "When the affidavit was filed, and costs tendered, his jurisdiction ended. To allow the matter to be tried and determined in this way would defeat the object and purpose of the statute. Any justice who would counsel and advise the plaintiff in a case before him would not hesitate, if the chance were given him, to deny the motion for removal. If the defendant makes a false affidavit, the remedy of plaintiff to prosecute for perjury is open and effective.
I am satisfied the defendant made a perfect cause for removal, and that he was not well used in the justice’s court. He should have had redress in the circuit.